Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Goustiaux et al (US 2010/0028632) and Lchmann et al (US 2005/0183628) for the following reasons:

Goustiaux et al discloses a process for marking a substrate by spraying an ink composition onto a substrate by continuous deflected jet technique, where the ink composition is liquid at ambient temperatures. The ink composition comprises one or more dyes and/or pigments  and a combination of ethylal and ketones such as methyl ethyl ketone in the  amount of 50 to 90 wt. % of the ink composition. While the ink is disclosed as comprising  a conductive salt, the reference does not disclose or suggest an ionic liquid in the amount of 0.2 to 4 wt. % as required by the present claims.

Lchmann et al discloses a solvent-borne ink composition comprising an ionic liquid as a dispersing additive, where the ionic liquids have a melting point below about 100 ºC. The paint or solvent borne composition is disclosed as comprising a pigment, where the ionic liquid is utilized in aqueous or universal pastes, i.e. compositions comprising fillers or pigments, in order to produce homogenous storage compositions. Thus, the reference requires the presence of a pigment to be present. Claims 1, 21, and 22 recite ink compositions which do no comprise pigments. 

Given that Goustiaux et al discloses an ink composition comprising either a pigment, a dye, or a combination of a pigment and dye, and given that Lchmann et al requires the presence of pigment in combination with the ionic liquid in the disclosed composition, it would not have been obvious for one of ordinary skill in the art to utilize an ionic liquid as taught by Lchmann et al in the ink composition comprising 

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767